                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


ANGELA JEANNETTE GALLOWAY,

                          Plaintiff,

v.                                           CIVIL ACTION NO. 2:18-cv-01467

ANDREW SAUL,
Commissioner of Social Security,

                          Defendant.


                    MEMORANDUM OPINION AND ORDER

      This action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). On September 3, 2019, Magistrate

Judge Tinsley submitted the Proposed Findings of Fact and Recommendation [ECF

No. 11] (“PF&R”), recommending the Court grant the defendant’s Motion for Remand

[ECF No. 10]; reverse the final decision of the Commissioner, remand this case for

further proceedings pursuant to the fourth sentence of 42 U.S.C. § 405(g) and dismiss

this matter from this Court’s docket. To date, no objections to Magistrate Judge

Tinsley’s PF&R have been filed, and the time period for the filing of objections has

passed.

      Accordingly, the Court ADOPTS and INCORPORATES herein the PF&R. For

the reasons stated, the Court GRANTS the defendant’s Motion for Remand [ECF No.
10]; REVERSES the final decision of the Commissioner, REMANDS this case for

further proceedings pursuant to the fourth sentence of 42 U.S.C. § 405(g), and

DISMISSES this matter from the Court’s docket.

      The Court DIRECTS the Clerk to send a copy of this Order to counsel of record,

any unrepresented party, and the Magistrate Judge.



                                      ENTER:       November 5, 2019
